Citation Nr: 0713196	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-24 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for post-operative scar residuals of pilonidal cyst.

2.  Entitlement to service connection for a psychiatric 
disability, to include an anxiety disorder and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1970.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 decision of 
the RO that, in part, denied a disability rating in excess of 
10 percent for service-connected post-operative scar 
residuals of pilonidal cyst. 

These matters also come to the Board on appeal from a July 
2004 rating decision that denied service connection for an 
anxiety disorder, claimed as PTSD.  The veteran timely 
appealed.

In May 2006, the veteran testified during a hearing before 
the undersigned at the RO.

In October 2006, the Board remanded the matter of an 
increased disability rating for post-operative scar residuals 
of pilonidal cyst for additional development.

The issue of service connection for a psychiatric disability, 
to include an anxiety disorder and PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDING OF FACT

Post-operative scar residuals of pilonidal cyst are 
deep and associated with underlying tissue damage, 
cover an area less than 77 square centimeters, and are 
tender and painful; scar residuals do not limit motion, 
do not limit the function of the affected parts, and 
are not associated with neurological deficits or muscle 
atrophy.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for post-operative scar residuals of pilonidal cyst are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through August 2003 (re-sent October 2003), April 2006, and 
October 2006 letters, the RO notified the veteran of elements 
of service connection, the evidence needed to establish each 
element, and evidence of increased disability.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claim was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006). 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The April 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

The RO has evaluated the post-operative scar residuals of 
pilonidal cyst under 38 C.F.R. § 4.118, Diagnostic Code 7804, 
as 10 percent disabling on the basis of tenderness and pain 
on objective demonstration.  

A 10 percent rating may be assigned for a scar that is 
unstable, that is painful on examination, or that limits the 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805 (2006).

A superficial scar is one that is not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (2).  A scar at a location other than the 
head, face, or neck that is superficial and that does not 
cause limitation of motion would have to have an area 
exceeding 929 square centimeters to warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A deep scar is one that is associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(2).  A scar at a location other than the head, face, or neck 
that is deep or that causes limitation of motion would have 
to have an area exceeding 39 square centimeters to warrant a 
10 percent rating, 77 square centimeters to warrant a 20 
percent rating, 465 square centimeters to warrant a 
30 percent rating, or 929 square centimeters to warrant a 40 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2006).

VA outpatient treatment records, dated in September 2003, 
reflect complaints of low back pain due to a pilonidal cyst 
excised in his left lower back.  Cutaneous sensation was 
intact at the time throughout L1 to S2 dermatomes.  Manual 
muscle testing revealed no neurological weakness.  X-rays 
revealed minimal to moderate spondylosis of L5, S1.

The report of the December 2003 examination reveals that the 
old cyst site was just on the superior aspect of the cleft, 
which had no swelling or drainage.  There were a few 
granuloma of the skin scars parallel to the midline, above 
and below the cyst site on either side.  There was some 
paravertebral tenderness 1+ on the left at the lumbar area.  
Examination of the lumbar spine revealed slight scoliosis on 
the left.  There was no muscle atrophy of his thigh or leg.  
The examiner opined that the pilonidal cyst by history has 
caused some left buttock and left leg pain, which is unusual, 
and some of these symptoms have persisted.  The examiner also 
opined that it was more likely than not that the veteran's 
left buttock and left leg pain were related to his 
lumbosacral muscular strain and secondary degenerative disc 
disease.

An MRI scan of the lumbar spine in July 2004 revealed early 
disk degeneration at T11-T12 and at L4-L5.

In May 2006, the veteran testified that his post-operative 
scar residuals of pilonidal cyst are more like a hole, than a 
scar, because of multiple surgeries.

The report of a November 2006 examination reveals a 
depression in the center of the scar, but no drainage or cyst 
palpated.  The scar measured 4 centimeters in length and .5 
centimeters in width.  There was tenderness to palpation, and 
the scar was adherence to underlying tissue.  The examiner 
noted underlying soft tissue damage, but no skin ulceration 
or breakdown over the scar.  The scar did not result in 
limitation of motion or loss of function.  Results of a nerve 
conduction study and electromyogram of the veteran's left 
lower extremity were normal.  The examiner opined that the 
veteran's back and left leg pain were due to the degenerative 
disc disease of the lumbar spine, and not the cyst.  

Here, the scar is deep and associated with underlying soft 
tissue damage.  However, the scar covers an area 
significantly less than 77 square centimeters and thus does 
not warrant a 20 percent rating.  The scar is not shown to 
limit motion, or to limit the function of affected parts.  
The area of the scar is shown to be tender or painful on 
recent examination.  

The Board notes that service connection has not been 
established for any low back disability.  The 10 percent 
disability rating for post-operative scar residuals of 
pilonidal cyst has been in effect for more than twenty years 
and is a protected rating.  38 C.F.R. § 3.951(b) (2006).
 
There are no neurological deficits associated with the post-
operative scar residuals of pilonidal cyst to warrant a 
separate disability rating.

There is no showing that the veteran's service-connected 
post-operative scar residuals of pilonidal cyst have resulted 
in so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The record does not show marked interference with any current 
employment (i.e., beyond that contemplated in the assigned 
evaluation), and the veteran's service-connected disability 
has not required any periods of recent hospitalization.  
While the veteran did report interference in his former 
employment as a mover in a moving company, there is no 
evidence of impaired earnings.  Accordingly, the Board cannot 
conclude that his service-connected post-operative scar 
residuals of pilonidal cyst resulted in marked interference 
with employment, or that consideration of an extraschedular 
evaluation is otherwise warranted.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The weight of the evidence is thus against the grant of a 
disability rating in excess of 10 percent for post-operative 
scar residuals of pilonidal cyst.


ORDER

A disability rating in excess of 10 percent for post-
operative scar residuals of pilonidal cyst is denied.


REMAND

On VA Form 9 received in May 2006, the veteran requested a 
hearing before a Veterans Law Judge at a local VA office with 
regard to his claim on appeal for service connection for a 
psychiatric disability, to include an anxiety disorder and 
PTSD.

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002).

In light of the foregoing, this matter is REMANDED for the 
following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO, in accordance with his  May 2006 
request.  After the veteran has been 
afforded the opportunity for a hearing, 
the claims file should be returned to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


